        Case 9:18-bk-11748-DS Doc 14 Filed 01/30/19                 Entered 01/30/19 21:49:37        Desc
                            Imaged Certificate of Notice            Page 1 of 4
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 18-11748-DS
Nicholas Jess Philbrook                                                                Chapter 7
Heather Schmidt
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0973-9          User: admin                  Page 1 of 2                   Date Rcvd: Jan 28, 2019
                              Form ID: 318a                Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2019.
db/jdb         +Nicholas Jess Philbrook,    Heather Schmidt,    1620 Paso Robles Ct,    Camarillo, CA 93012-4123
smg            +County Assessor,    County Government Center, Room 100,     San Luis Obispo, CA 93408-0001
39158932       +Acs/clc Private,    Acs/Education Services,    Po Box 7051,    Utica, NY 13504-7051
39158936       +Car Max Financial,    2001 Lockwood St.,    Oxnard, CA 93036-8270
39158937       +Cbusasears,   Citicorp Credit Srvs/Centralized Bankrup,      Po Box 790040,
                 Saint Louis, MO 63179-0040
39158940       +Citi,   Citicorp Cr Srvs/Centralized Bankruptcy,     Po Box 790040,    S Louis, MO 63179-0040
39158941       +Citibank/The Home Depot,    Citicorp Cr Srvs/Centralized Bankruptcy,     Po Box 790040,
                 St Louis, MO 63179-0040
39158942       +Citicards Cbna,    Citicorp Credit Svc/Centralized Bankrupt,     Po Box 790040,
                 Saint Louis, MO 63179-0040
39158947       +Kay Jewelers,    Attn: Bankruptcy,   Po Box 1799,    Akron, OH 44309-1799
39158948       +Leroys Jewelers,    Sterling Jewelers, Inc/Attn: Bankruptcy,     Po Box 1799,
                 Akron, OH 44309-1799

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: SBCBankruptcy@co.santa-barbara.ca.us Jan 29 2019 04:20:45        County Tax Collector,
                 P.O. Box 357,    Santa Barbara, CA 93102-0357
smg             EDI: EDD.COM Jan 29 2019 08:58:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jan 29 2019 08:58:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39158933        EDI: HNDA.COM Jan 29 2019 08:58:00       American Honda Finance,    Attn: Bankruptcy,
                 Po Box 168088,    Irving, TX 75016
39158934       +EDI: BANKAMER.COM Jan 29 2019 08:58:00       Bank Of America,    Nc4-105-03-14,    Po Box 26012,
                 Greensboro, NC 27420-6012
39158935       +EDI: CAPITALONE.COM Jan 29 2019 08:58:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
39158938       +EDI: CAUT.COM Jan 29 2019 08:58:00       Chase Auto Finance,    National Bankruptcy Dept,
                 201 N Central Ave Ms Az1-1191,     Phoenix, AZ 85004-1071
39158939       +EDI: CHASE.COM Jan 29 2019 08:58:00       Chase Card Services,    Attn: Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
39158943       +EDI: RCSFNBMARIN.COM Jan 29 2019 08:58:00       Credit One Bank Na,    Po Box 98873,
                 Las Vegas, NV 89193-8873
39158944       +EDI: NAVIENTFKASMDOE.COM Jan 29 2019 08:58:00       Dept Of Ed/Navient,    Attn: Claims Dept,
                 P.O. Box 9635,    Wilkes Barr, PA 18773-9635
39158945       +EDI: DISCOVER.COM Jan 29 2019 08:58:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
39158946       +EDI: DCI.COM Jan 29 2019 08:58:00       Diversified Consultants, Inc.,
                 Diversified Consultants, Inc.,     Po Box 551268,   Jacksonville, FL 32255-1268
39158950       +EDI: NAVIENTFKASMSERV.COM Jan 29 2019 08:58:00       Navient,    11100 Usa Pkwy,
                 Fishers, IN 46037-9203
39158949       +EDI: NAVIENTFKASMSERV.COM Jan 29 2019 08:58:00       Navient,    Attn: Bankruptcy,    Po Box 9500,
                 Wilkes-Barre, PA 18773-9500
39158951       +E-mail/Text: electronicbkydocs@nelnet.net Jan 29 2019 04:21:13        Nelnet,
                 Nelnet Claims/Bankruptcy,    Po Box 82505,    Lincoln, NE 68501-2505
39158952       +EDI: NAVIENTFKASMSERV.COM Jan 29 2019 08:58:00       Sallie Mae,    Po Box 9655,
                 Wilkes Barre, PA 18773-9655
39158953       +EDI: RMSC.COM Jan 29 2019 08:58:00       Synchrony Bank/Gap,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
39158954       +EDI: RMSC.COM Jan 29 2019 08:58:00       Synchrony Bank/Select Comfort,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
39158931       +E-mail/Text: USTPregion16.LA.ECF@USDOJ.GOV Jan 29 2019 04:20:52        United States Trustee,
                 915 Wilshire Blvd., Suite 1850,     Los Angeles, CA 90017-3560
39158955       +EDI: WFFC.COM Jan 29 2019 08:58:00       Wells Fargo Jewelry Advantage,    Attn: Bankruptcy,
                 Po Box 71118,    Charlotte, NC 28272-1118
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
         Case 9:18-bk-11748-DS Doc 14 Filed 01/30/19                                Entered 01/30/19 21:49:37                Desc
                             Imaged Certificate of Notice                           Page 2 of 4


District/off: 0973-9                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 28, 2019
                                      Form ID: 318a                      Total Noticed: 30


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 28, 2019 at the address(es) listed below:
              Jeremy W. Faith (TR)   Trustee@MarguliesFaithlaw.com,
               C118@ecfcbis.com;Helen@MarguliesFaithLaw.com;leedowding@gmail.com
              Larry D Webb   on behalf of Joint Debtor Heather Schmidt Webblaw@gmail.com,
               larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
              Larry D Webb   on behalf of Debtor Nicholas Jess Philbrook Webblaw@gmail.com,
               larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
              United States Trustee (ND)   ustpregion16.nd.ecf@usdoj.gov
                                                                                            TOTAL: 4
     Case 9:18-bk-11748-DS Doc 14 Filed 01/30/19                                             Entered 01/30/19 21:49:37                       Desc
                         Imaged Certificate of Notice                                        Page 3 of 4
Information to identify the case:
Debtor 1              Nicholas Jess Philbrook                                                  Social Security number or ITIN          xxx−xx−3305
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Heather Schmidt                                                          Social Security number or ITIN          xxx−xx−9589
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 9:18−bk−11748−DS



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Nicholas Jess Philbrook                                                  Heather Schmidt

            [include all names used by each debtor, including trade names, within    [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]                         the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 1/28/19                                         Debtor 2 Discharge Date: 1/28/19



           Dated: 1/28/19
                                                                                    By the court: Deborah J. Saltzman
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.
However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       12/AUT
                                                                                                         For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                                         page 1
   Case 9:18-bk-11748-DS Doc 14 Filed 01/30/19                      Entered 01/30/19 21:49:37          Desc
                       Imaged Certificate of Notice                 Page 4 of 4




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
